DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II (claims 4–16 and 23) in the reply filed on Apr. 11, 2022 is acknowledged.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4–16 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites:
“4. A filter element comprising:
a filter media; and
a restriction indicator device comprising an attachment portion and a movable portion, the attachment portion attachable to a portion of the filter element, the movable portion movable relative to the attachment portion between a non-buckled position and a buckled position, the movable portion moving from the non-buckled position to the buckled position once a predetermined pressure drop between an upstream side and a downstream side of the movable portion of the restriction indicator device is met, wherein the movable portion comprises a first movable pair and a second movable pair that each comprise a radially inner portion and a radially outer portion, wherein the radially inner portion is thicker than the radially outer portion.” Emphasis added. 

Claim 4 is indefinite because it is there are two “radially inner portion” and two “radially outer portion.” It is unclear which radially inner portion and radially outer portion are comparing thickness.  
For the purpose of examination, claim 4 is interpreted as:
“4. A filter element comprising:
a filter media; and
a restriction indicator device comprising an attachment portion and a movable portion, the attachment portion attachable to a portion of the filter element, the movable portion movable relative to the attachment portion between a non-buckled position and a buckled position, the movable portion moving from the non-buckled position to the buckled position once a predetermined pressure drop between an upstream side and a downstream side of the movable portion of the restriction indicator device is met, wherein the movable portion comprises a first movable pair and a second movable pair that each comprise a radially inner portion and a radially outer portion, wherein each radially inner portion is thicker than the corresponding radially outer portion.”

Claims 5–16 and 23 are indefinite as they depend from claim 4. 

Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Here, claim 13 recites a limitation of “when the movable portion is in the buckled position, the restriction indicator device creating a visual indication that the predetermined pressure drop has been met” describes an intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(II). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §§ 102 or 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 4–14, 16 and 23 are rejected under 35 U.S.C. 103 as being obvious over Milton, US 2,655,894 A (“Milton”) in view of Luo et al., CN 203555564 U (“Luo”)1. 
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Milton in view of Luo and Williams et al., US 2014/0298612 A1 (“Williams”). 
Regarding Claim 4:
It is noted here that the term “thickness” in not defined in the disclosure. Spec. dated Dec. 21, 2020 (“Spec.”) Therefore, the term “thickness” interpreted under the broadest reasonable interpretation. 
Milton discloses a filter element 10 comprising: 
a filter media (i.e., filter material 15); Milton Fig. 1, col. 2, ll. 8–12; and 
a restriction indicator device (i.e., pressure separator 19) comprising an attachment portion (i.e., grommet 20) and a movable portion (i.e., diaphragm 24), Id. at Fig. 4, col. 2, ll. 27–39, the attachment portion 20 attachable to a portion of the filter element 10, Id. at Fig. 2, col. 2, ll. 29–24, the movable portion 24 is movable relative to the attachment portion 20 between a non-buckled position (i.e., as shown in Fig. 2) and a buckled position (i.e., as shown in Fig. 3), Id. at Figs. 2–3, ll. 39–54, 
the movable portion 24 moves from the non-buckled position (i.e., as shown in Fig. 2) to the buckled position (i.e., as shown in Fig. 3) once a predetermined pressure drop between an upstream side and a downstream side of the movable portion of the restriction indicator device is met. Id.  

    PNG
    media_image1.png
    716
    537
    media_image1.png
    Greyscale

Milton does not disclose that the movable portion 24 comprises a first movable pair and a second movable pair that each comprise a radially inner portion and a radially outer portion, wherein the radially inner portion is thicker than the radially outer portion.
In the analogous art of pressure valves, Luo discloses a display valve comprises movable portion (i.e., active indicator collet 11 and passive indicator collect 21) and an attachment portion (i.e., valve seat 31). Luo Fig. 2, p. 3. The movable portion 11, 21 comprises a first movable pair (i.e., the passive indicator collet 21 closer to the valve seat 31) and a second movable pair 11. Id. The first movable pair 21 and second movable pair 11 each comprises a radially inner portion (i.e., see annotated Fig. 2) and a radially outer portion (i.e., see annotated Fig. 2). Id. at annotated Fig. 2.  Luo also discloses that the radially inner portion of the first movable pair and the second movable pair are thicker than the corresponding radially outer portion. Id. at annotated Fig. 2. Luo discloses that its invention has the advantage of being more intuitive and a user can distinguish more easily. Id. at Fig. 2, p. 1. It would have been obvious to substitute Milton’s restriction indicator device with Luo’s display valve for the benefits disclosed above. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 

    PNG
    media_image2.png
    423
    837
    media_image2.png
    Greyscale

Regarding Claim 5:
It is noted here that the term “wall” and “hinge” is not defined in the instant disclosure. Spec. However, since Luo’s display valve has a very similar structure as the claimed invention (i.e., best shown in the instant Drawing dated Dec. 21, 2020, Figs. 6D), the examiner’s interpretation of terms “wall portion” and hinge portion” are consistent with the instant disclosure. 
Modified Milton discloses the filter element of claim 4, wherein the radially inner portion is a wall portion (i.e., the portion perpendicular to the rising direction of the valve) and the radially outer portion is a hinge portion (i.e., the portion not perpendicular to the rising direction of the valve). Luo Fig. 2. 
Regarding Claim 6:
Modified Milton discloses the filter element of claim 4, wherein the first movable pair and the second movable pair are pleated in the non-buckled position (i.e., as shown in Fig. 1) and not pleated in the buckled position (i.e., as shown in Fig. 2). Luo Figs. 1–2, p. 3. 
Regarding Claim 7:
Modified Milton discloses the filter element of claim 4, wherein the second movable pair 11 is folded concentrically within the first movable pair 21 in the non-buckled position (i.e., as shown in Fig. 1) and extended out of the first movable pair 21 in the buckled position (i.e., as shown in Fig. 2). Luo Figs. 1–2, p. 3. 
Regarding Claim 8:
Modified Milton discloses the filter element of claim 4, wherein the radially inner portion of the first movable pair 21 is positioned radially between the radially outer portion of the first movable pair 21 and the radially outer portion of the second movable pair (i.e., see annotated Fig. 2). Luo annotated Fig. 2. 

    PNG
    media_image3.png
    568
    764
    media_image3.png
    Greyscale

Regarding Claim 9:
Modified Milton discloses the filter element of claim 4, wherein the radially outer portion of the first movable portion creates a first living hinge point between the radially inner portion of the first movable pair and the attachment portion, wherein the radially outer portion of the second movable pair creates a second living hinge point between the respective radially inner portions of the first movable pair and the second movable pair (i.e., see annotated Fig. 2).

    PNG
    media_image4.png
    461
    653
    media_image4.png
    Greyscale

Regarding Claim 10:
Modified Milton discloses the filter element of claim 4, wherein the movable portion comprises at least one intermediate movable pair that is positioned radially between the first movable pair and the second movable pair and comprises an intermediate radially inner portion and an intermediate radially outer portion, wherein the intermediate radially inner portion is thicker than the intermediate radially outer portion (i.e., see annotated Fig. 2). Id. at annotated Fig. 2. The movable portion is movable to at least one intermediate position between the non-buckled position and the buckled position. Id. at p. 3. 

    PNG
    media_image5.png
    540
    809
    media_image5.png
    Greyscale

Regarding Claim 11:
Modified Milton discloses the filter element of claim 4, further comprising at least one endplate (i.e., wall 16) operatively coupled to the filter media 15, and wherein the restriction indicator device is attached to and closes off an aperture (i.e., hole 18) of the at least one endplate (i.e., as discussed in claim 4, Luo’s display valve in place of Milton’s pressure separator 19 and covers hole 18). Milton Fig. 1, col. 2, ll. 27–31. 
Regarding Claim 12:
It is noted here that the term “integrated” is interpreted as “attached to or molded into” as a single piece according to applicant’s disclosure. Spec. dated Jan. 24, 2021 (“Spec.”) p. 22. 
Modified Milton discloses the filter element of claim 4, further comprising at least one endplate (i.e., wall 16) operatively coupled to the filter media 15, wherein the restriction indicator device is integrated into the at least one endplate (i.e., Luo’s display valve in place Milton’s pressure separator 19 and attached to Milton’s end plate 16). Milton Fig. 1, col. 2, ll. 27–31. It is noted here that Milton’s end plate 16 and Luo’s display valve would remain as one piece after assembled as long as one decided not to dissemble. Therefore, it is a routine engineering choice to make for the endplate and indicator device to be one piece. 
Regarding Claim 13:
It is noted here that claim 13 fails to further limit claim 4 as it describes intended use and fails to structurally distinguish between the prior art. However, for the purpose of compact prosecution, the claim is mapped anyway. 
Modified Milton discloses the filter element of claim 4, wherein, when the movable portion is in the buckled position (i.e., as shown in Fig. 2), the restriction indicator device creating a visual indication that the predetermined pressure drop has been met. Luo Fig. 2, p. 3. 
Regarding Claim 14:
Modified Milton discloses the filter element of claim 4, wherein the movable portion extends further upstream in the non-buckled position (i.e., as shown in Fig. 2) than in the buckled position (i.e., as shown in Fig. 3). Milton Figs. 2–3, p. 3. 

    PNG
    media_image6.png
    431
    845
    media_image6.png
    Greyscale

Regarding Claim 15:
Modified Milton does not explicitly disclose that the filter element of claim 4, wherein the restriction indicator device is permanently deformed when the restriction indicator device moves from the non-buckled position to the buckled position such that the restriction indicator device cannot be moved back from the buckled position to the non-buckled position. 
However, in the analogous art of filter cartridges, Williams discloses an end cap 110, which is integral with a filter assembly 100. Williams Fig. 2, [0048]. Williams discloses that the filter assembly 100 is replaceable as an integral piece. Id. at Fig. 2, [0048]. It would have been obvious to replace Milton’s filter material to be formed integrally with its end cap structures 16 and 19 because it is known in the art to replace the filter material and the end cap as an integral piece. 
With this modification, the restriction indicator device 19 cannot be manually pushed outward as the inner side of the restriction indicator device 19 is sealed with the filter medium and will be discarded with Milton’s filter medium as one-piece structure, i.e., in other words, the restriction indicator device would stay in the buckled position permanently. 
Regarding Claim 16:
Modified Milton discloses the filter element of claim 4, wherein the restriction indicator device is temporarily deformed when the restriction indicator device moves from the non-buckled position to the buckled position such that the restriction indicator device can be moved back from the buckled position to the non-buckled position (i.e., as Milton discloses that the restriction 
Regarding Claim 23:
Modified Milton discloses the filter element of claim 4, wherein the upstream side and the downstream side of the movable portion of the restriction indicator device are fluidly separate from each other (i.e., by the wall 16 and Luo’s restriction indicator device—used to cover hole 18 such that air does not by-pass via hole 18) except through the filter media. Milton Fig. 2 and Luo Fig. 2. Col. 1, ll. 50–55. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Luo reference is the 10-page FOR reference dated Dec. 21, 2021. A copy of Luo’s machine translation in included in the office action. The examiner relies on the original document for the figures and the machine translation for the text.